Title: To James Madison from Jacquelin Ambler, 1 June 1783
From: Ambler, Jacquelin
To: Madison, James


Dr. Sir
Richmond Virga. 1st. June 1783.
As Colo. Bland was the only Member left at Congress, beside yourself, to whom any considerable Arrears could be due, I made no doubt of your being able to draw a part of yours on the receipt of the £1000. last sent, without any difficulty on yours, or inconvenience on the part of your Colleagues; and therefore did not mention the matter in a general letter to them, which perhaps I ought to have done. I hope, however, the business has been settled to your satisfaction, and that the surplus of the general remittance and the £300. sent on your own particular Accot. by Mr. Webb will have rubbed off a good part of the Score of Arrears. I am the more anxious on this head because there is very little probability of the Treasurys being in such Circumstances soon as to enable me to make any considerable payment on this or any other Accot. The Assembly have passed a Law for postponing the collection of the Taxes for the present Year, so that no supplies will get into the Treasury til April next. We have nothing to depend on for support of Government, and to answer pressing Claims made every hour of the day to the amount of hundreds of thousands of pounds but the deficiencies of the Taxes of the last, Year; which, if paid in Commutables, in Hemp particularly, as I expect they will, there will be scarce sufficient raised to pay the bal. of the £80000 ordered at the last Session to be paid to the United States. I know not what will be the consequence
God bless you
J. A.
